DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 14-19 are rejected under 35 U.S.C. 101.
Claims 1-4, 7-11, and 14-17 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer readable medium” of claim 14 encompasses signals per se. Applicant’s disclosure does not provide a special definition of computer readable media that clearly excludes propagating electromagnetic waves or other transitory, propagating signals. The further recitation of “code” in claim 14 only serves to limit the content carried by the electromagnetic waves. As understood in light of Applicant’s disclosure, the broadest reasonable claim 14 encompasses signals which are not within one of the four statutory categories of invention. See MPEP § 2106.03 (I). It is suggested that claim 14 be amended to recite a “non-transitory” computer readable medium to overcome this rejection. 

	Claims 15-19 are dependent from claim 14. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0149413) and Reiner et al. (US 5,742,806).

Regarding claim 1, Lee et al., in the analogous field of query processing, teaches A system comprising: a first database server node (Lee et al.: A distributed database system has two or more database nodes, ¶ [0020]) to: receive a database query (Lee et al.: client receives a request for a batch insert, ¶ [0049] and FIG. 4b), [] generate a second query statement and a third query statement based on the first query statement; generate a first executable query operator based on the second query statement; generate a second executable query operator based the on third query statement; transmit the first executable query operator to a second database server node storing the first partition of the source table; and transmit the second executable query operator to a third database server node storing the second partition of the source table (Lee et al.: The client (414) determines the database nodes/locations that have the partitions appropriate for the respective records. The client (414) issues a batch insert request for the records for partitions 1 and/or 2 to the first database node (430). The client (414) also issues a batch insert request for the records for partitions 3 and/or 4 to the second database node (440), ¶ [0049] and see FIG. 4b).
However, Lee et al. does not teach the query comprising a first query statement to insert rows of a source table into a target table; the second query statement to insert rows of a first partition of the source table into the target table and the third query statement to insert rows of a second partition of the source table into the target table.
Reiner et al., in the analogous field of query processing, teaches the query comprising a first query statement to insert rows of a source table into a target table; the second query statement to insert rows of a first partition of the source table into the target table and the third query statement to insert rows of a second partition of the source table into the target table (Reiner et al.: the standard interface normally responds to insert/select queries by placing requested data from the database table means in a further database table (i.e., as opposed to merely printing the requested data or otherwise outputting it in text form or merely returning the data to the requesting program). The improvement of this aspect is characterized by generating the plural subqueries so as to cause the DBMS to place the data requested from each respective partition in the designated database table, Col. 3 lines 55-65; Each parallel subquery is generated as an INSERT/SELECT statement, which inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lee et al. with that of Reiner et al. and to apply 

Regarding claim 2, the combination of Lee et al. and Reiner et al. further teaches the second database server node storing the first partition of the source table and a first partition of the target table, the second database server node to execute the first executable query operator to retrieve the rows of the first partition of the source table and to insert the rows of the first partition of the source table into the first partition of the target table; and the third database server node storing the second partition of the source table and a second partition of the target table, the third database server node to execute the second executable query operator to retrieve the rows of the second partition of the source table 9Docket No. 190164US01 and to insert the rows of the second partition of the source table into the second partition of the target table (Lee et al.: The client (414) determines the database nodes/locations that have the partitions appropriate for the respective records. The client (414) issues a batch insert request for the records for partitions 1 and/or 2 to the first database node (430). The client (414) also issues a batch insert request for the records for partitions 3 and/or 4 to the second database node (440), ¶ [0049] and see FIG. 4b; Reiner et al.: generating the plural subqueries so as to cause the DBMS to place the data requested from each respective partition in the designated database table, Col. 3 lines 55-65; Each parallel subquery is generated as an INSERT/SELECT statement, which inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22. As each target partition is located on the same node as the respective source partition, the processing does not differ as all processing is completed on the same node for each respective subquery.)

Regarding claim 3, the combination further teaches wherein a partitioning scheme of the source table is identical to a partitioning scheme of the target table (Reiner et al.: generating the plural inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22).

Regarding claim 4, the combination further teaches the second database server node storing the first partition of the source table and a first partition of the target table, the second database server node to execute the first executable query operator to retrieve the rows of the first partition of the source table, to insert a subset of the rows of the first partition of the source table into the first partition of the target table and to insert another subset of the rows of the first partition of the source table into an other partition of the target table; and the third database server node storing the second partition of the source table and a second partition of the target table, the third database server node to execute the second executable query operator to retrieve the rows of the second partition of the source table, to insert a subset of the rows of the second partition of the source table into the second partition of the target table and to insert another subset of the rows of the second partition of the source table into the other partition of the target table (Reiner et al. : generating the plural subqueries so as to cause the DBMS to place the data requested from each respective partition in the designated database table, Col. 3 lines 55-65; Each parallel subquery is generated as an INSERT/SELECT statement, which inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22).

Regarding claim 7, the combination further teaches the first database server node to:  10Docket No. 190164US01generate a fourth query statement based on the first query statement, the fourth query statement to insert rows of a third partition of the source table into the target table; generate a third executable query operator based the third query statement; and transmit the third executable query operator to the second database server node storing the third partition of the source table (Lee et al.: A distributed database system has two or more database nodes, ¶ [0020]; The client receives a request for a batch insert. The client (414) determines the database nodes/locations that have the partitions appropriate for the respective records. The client (414) issues a batch insert request for the records for partitions 1 and/or 2 to the first database node (430). The client (414) also issues a batch insert request for the records for partitions 3 and/or 4 to the second database node (440), ¶ [0049] and see FIG. 4b; Reiner et al. : generating the plural subqueries so as to cause the DBMS to place the data requested from each respective partition in the designated database table, Col. 3 lines 55-65; Each parallel subquery is generated as an INSERT/SELECT statement, which inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22). 

Claims 14-17 amount to a machine-readable storage medium comprising program code that, when executed by a computing system, performs the same method of the system of claims 1-4, respectively.  Accordingly, claims 14-17 are rejected for substantially the same reasons as presented above for claims 1-4 and based on the references’ disclosure of the necessary supporting hardware and software (Lee et al.: computing system (100), storage (140) stores instructions for the software (180), ¶ [0025]). 

Regarding claim 8, Lee et al., in the analogous field of query processing, teaches receiving a first query statement [] (Lee et al.: client receives a request for a batch insert, ¶ [0049] and FIG. 4b); generating a second query statement and a third query statement based on the first query statement []; instructing a second database server node storing the first partition [] execute the second query statement []; and instructing a third database server node storing the second partition [] to execute the third query [] (Lee et al.: The client (414) determines the database nodes/locations that have the 
However, Lee et al. does not teach receiving a first query statement to insert rows of a source table into a target table; the second query statement to insert rows of a first partition of the source table into the target table and the third query statement to insert rows of a second partition of the source table into the target table; instructing a second database server node storing the first partition of the source table and a first partition of the target table to execute the second query statement to insert the rows of the first partition of the source table into the first partition of the target table; and instructing a third database server node storing the second partition of the source table and a second partition of the target table to execute the third query statement to insert the rows of the second partition of the source table into the second partition of the target table.
Reiner et al., in the analogous field of query processing, teaches receiving a first query statement to insert rows of a source table into a target table; the second query statement to insert rows of a first partition of the source table into the target table and the third query statement to insert rows of a second partition of the source table into the target table; instructing a second database server node storing the first partition of the source table and a first partition of the target table to execute the second query statement to insert the rows of the first partition of the source table into the first partition of the target table; and instructing a third database server node storing the second partition of the source table and a second partition of the target table to execute the third query statement to insert the rows of the second partition of the source table into the second partition of the target table (Reiner et al.: the standard interface normally responds to insert/select queries by placing requested data from the database table means in a further database table (i.e., as inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lee et al. with that of Reiner et al. and to apply the known query processing technique for a distributed database to the specific application of an insert/select statement. 

Regarding claim 9, the combination of Lee et al. and Reiner et al. further teaches generating a first executable query operator based on the second query statement; generating a second executable query operator based on the third query statement; transmitting the first executable query operator to the second database server node; 11Docket No. 190164US01 transmitting the second executable query operator to the third database server node (Lee et al.: A distributed database system has two or more database nodes, ¶ [0020]; The client (414) determines the database nodes/locations that have the partitions appropriate for the respective records. The client (414) issues a batch insert request for the records for partitions 1 and/or 2 to the first database node (430). The client (414) also issues a batch insert request for the records for partitions 3 and/or 4 to the second database node (440), ¶ [0049] and see FIG. 4b); executing the first executable query operator at the second database server node to retrieve the rows of the first partition of the source table and to insert the rows of the first partition of the source table into the first partition of the target table; and executing the second executable query operator at the third database server node to retrieve the rows of the second partition of the source table and to insert the rows of the second partition of the source table into the second partition of the target table (Reiner et al.: the standard interface normally responds to insert/select queries by placing requested data from the database table means in a further database table (i.e., as opposed to merely printing the requested data or otherwise outputting it in text form or merely returning the data to the requesting program). The improvement of this aspect is characterized by generating the plural subqueries so as to cause the DBMS to place the data requested from each respective partition in the designated database table, Col. 3 lines 55-65; Each parallel subquery is generated as an INSERT/SELECT statement, which inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22).

Regarding claim 10, the combination further teaches wherein a partitioning scheme of the source table is identical to a partitioning scheme of the target table (Reiner et al.: generating the plural subqueries so as to cause the DBMS to place the data requested from each respective partition in the designated database table, Col. 3 lines 55-65; Each parallel subquery is generated as an INSERT/SELECT statement, which inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22).

Regarding claim 11, the combination further teaches generating a first executable query operator based on the second query statement; generating a second executable query operator based on the third query statement; transmitting the first executable query operator to the second database server node; transmitting the second executable query operator to the third database server node (Lee et al.: The client (414) determines the database nodes/locations that have the partitions appropriate for the respective records. The client (414) issues a batch insert request for the records for partitions 1 and/or 2 to the first database node (430). The client (414) also issues a batch insert request for the records for partitions 3 and/or 4 to the second database node (440), ¶ [0049] and see FIG. 4b); executing the first executable query operator at the second database server node to retrieve the rows of the first partition of the source table and to insert a subset of the rows of the first partition of the source table into the first partition of the target table and to insert another subset of the rows of the first partition of the source table into an other partition of the target table; and executing the second executable query operator at the third database server node to retrieve the rows of the second partition of the source table and to insert a subset of the rows of the second partition of the source table into the second partition of the target table 12Docket No. 190164US01 and to insert another subset of the rows of the second partition of the source table into the other partition of the target table (Reiner et al. : generating the plural subqueries so as to cause the DBMS to place the data requested from each respective partition in the designated database table, Col. 3 lines 55-65; Each parallel subquery is generated as an INSERT/SELECT statement, which inserts rows directly into the table specified in the original query, Col. 125 lines 15 -22).

Allowable Subject Matter
Claims 5-6, and 12-13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 18-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if their rejection under 35 U.S.C. 101 as being directed to non-statutory subject matter is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAMARA T KYLE/               Supervisory Patent Examiner, Art Unit 2156